      Case 2:20-cv-00271-WKW-SMD Document 8 Filed 09/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF ALABAMA


BYRON SMITH,

                                Plaintiff,                       Docket No. 2:20-cv-271-WKW

        - against -

  MCR PUBLISHING,INC.


                                 Defendant.




                       DECLARATION OF RICHARD LIEBOWITZ


       I, RICHARD LIEBOWITZ,declare that the following is true and correct to the best of

my personal knowledge.

       1.     I am the managing partner ofthe Liebowitz Law Firm,PLLC(the"nr).

       2.      On June 26,2020, the Honorable Jesse M.Furman in the case Usherson v.

Bandshell Artist Mgmt., ordered me to file a copy ofthe Court's 6/26/20 Opinion and Order on

the docket of"any currently pending case that was brought by Mr. Liebowitz or his firm" no

later than July 27,2020. Usherson v. Bandshell Artist Mgmt.,No. 19-CV-6368(JMF),2020 WL

3483661, at *22(S.D.N.Y. June 26,2020)(the "Order").

       3.      Due to an administrative oversight, I regretfully did not file the Order in this case.

       4.      On September 11, 2020,the Court ordered me to file a copy ofthe Court's

6/26/20 Opinion and Order in Usherson v. Bandshell Artist Mgmt., No. 19-CV-6368(JMF),2020

WL 3483661, at *22(S.D.N.Y. June 26,2020)(the "Order)by September 18, 2020.
       Case 2:20-cv-00271-WKW-SMD Document 8 Filed 09/24/20 Page 2 of 2




         5.    I did not learn ofthe September 11, 2020 order until September 21,2020 because

my e-mail address was not registered with the Middle District of Alabama and I was not

receiving ECF e-mail bounces in this case.

         6.    As this case was transferred from the Southern District of Alabama,I do not

currently have an ECF username and password for the Middle District of Alabama. Thus, on

September 21,2020,I emailed the Courtroom Deputy Wanda Robinson a copy ofthe Order so

that the Clerk can file it on the docket.

         7.    On September 21, 2020,I informed Judge Furman that I neglected to file the

Order in this case.

         8.    I apologize to the Court for this mishap.



                                                           Respectfully Submitted:

Dated:         September 21,2020
               Valley Stream, NY

                                                           s/richardliebowitz/ ati
                                                           Richard Liebowitz
